Case 1:20-cv-01876-WFK-TAM Document 12 Filed 07/01/20 Page 1 of 1 PagelD #: 46

= a Cf
5A fy Mo ee j pF Se LLL Cust § Genel wed
GE po if, ff, ( ‘ pee Qa
FUOLIE ELE . VA . lu Se owpeaiideon ki YA NIA
272 570 2938 Bde a New York, Sew Gel fCO2S
m (ne Cel Country : Ficad =

(ff : By z= Ypointment 0 bby
SHuthe 29D

wifprcmiste apres rhe com Los 2 St, Aen, * hs Ah AS5SL z Goi Lilltafucce, Farategal
VR aAe 2 Adee. Neth Seb FPO fe 5
Molle, cco fren selaate. COM

Sic 306 P07 SGM

July 1, 2020

Honorable William Francis Kuntz
United States District Court Justice
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Katz v. Dale Pharmacy & Surgical, Inc.
Case No.: 20-cv-01876-WFK-SJB

Honorable Sir:

On June 25, 2020, you granted Defendant Dale Pharmacy & Surgical, Inc. permission to
make a Motion to Dismiss pursuant to Rule 12(b)6 of the Federal Rules of Civil Procedure. By
prior Order dated June 23, 2020, you directed a scheduling Conference for July 10, 2020 at 11:30
a.m. by telephone. Defendant requests that the scheduling conference be adjourned until a date
after the Motions are decided. The need for discovery and the type of discovery will be affected
by your decision on that Motion.

Your anticipated cooperation is greatly appreciated.

Respectfully yours,

 

ICHAEL M. PREMISLER, ESQ.

MMP/tb
